DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.
 
Allowable Subject Matter
Claims 1-9 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art neither discloses nor suggests the following limitations in the context of independent claim 1, the limitations, “a plurality of semiconductor stacked die, each semiconductor die … comprising a plurality of die bond pads; and a substrate, comprising:  a plurality of contact pads…a plurality of control switches in the substrate, the plurality of control switches comprising: a first group of control switches …each of the control switches in the first group physically connected to  a contact pad of the plurality of contact pads, and electrically connected to a die bond pad of the plurality of die bond pads of the first semiconductor die…a second group of control switches …each of the control switches in the second group physically connected to a contact pad of the plurality of contact pads, and electrically connected to a contact die bond pad of the plurality of contact die bond pads of the second semiconductor die…”; and in the context of independent claim 13, the limitations, “…a substrate comprising a plurality of contact pads, …a plurality of semiconductor die stacked on the substrate, a first semiconductor die electrically coupled to the first group of contact pads and a second semiconductor die electrically coupled to the second a plurality of control switches fabricated in the substrate…each contact pad …being physically connected to a single control switch ...”; and in the context of independent claim 18, the limitations, “a substrate comprising a plurality of contact pads … a plurality of semiconductor die stacked on the substrate… a plurality of control switches in the substrate…each contact pad …is physically connected to a single control switch …a plurality of control traces… configured to receive a chip enable signal from the controller die at different times, receipt of the chip enable signal in the first control trace closing the first group of control switches and enabling the first semiconductor die while the second group of control switches remain open, blocking signal transfer to/from the second semiconductor die.”  Prior art Oh and Rajan disclose semiconductor die stacked upon a substrate and connected such that signals are passed from the substrate to the die by controlled switches, in the case of Oh by multiplexor switches on the stacked die, and in the case of Rajan by controlled switches on the substrate.  Further, prior art Schmit discloses a pass transistor network comprising MEMS switches between output drivers and input receivers (Fig. 7).  However, in no case are the switches as claimed physically connected to the contact pads on the substrate, the contact pads in the substrate reasonably requiring the buffer circuits as shown in Fig. 7 of Schmit between the switches and the contact pads to reliably drive signal to the stacked die of either Oh or Rajan.  Claims 2-9 and 12 are allowed as ultimately depending from claim 1; claims 14-17 are allowed as ultimately depending from claim 13; and claims 19-21 are allowed as depending from claim 18;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891